NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 3 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-50047

                Plaintiff-Appellee,             D.C. No. 3:17-cr-03166-LAB

 v.
                                                MEMORANDUM*
JULIAN RAMIREZ-REYES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Julian Ramirez-Reyes appeals from the district court’s judgment and

challenges the 58-month sentence imposed following his guilty-plea conviction for

attempted reentry of a removed alien, in violation of 8 U.S.C.§ 1326. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Ramirez-Reyes contends that the district court procedurally erred by failing

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to address his non-frivolous arguments for a lower sentence. We review for plain

error, see United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir.

2010), and conclude that there is none. The record reflects that the district court

considered Ramirez-Reyes’s mitigating arguments and was not persuaded that they

warranted a lower sentence. See United States v. Sandoval-Orellana, 714 F.3d
1174, 1181 (9th Cir. 2013).

      Ramirez-Reyes next contends that the district court erred by denying the

parties’ joint request for a two-level departure for fast track. He argues that the

court acted pursuant to an improper blanket policy of denying fast-track

adjustments to defendants who have previously received one. The record belies

Ramirez-Reyes’s claim. The district court expressly disavowed having a policy

against fast-track departures, and explained that it was denying a fast-track

departure in Ramirez-Reyes’s case because of his particular circumstances,

especially his immigration record. The district court did not abuse its discretion in

denying the adjustment or in imposing an above-Guidelines sentence. See United

States v. Rosales-Gonzales, 801 F.3d 1177, 1183-84 (9th Cir. 2015). Contrary to

Ramirez-Reyes’s contention, the court considered unwarranted sentencing

disparities, and the 58-month sentence is substantively reasonable in light of the

totality of the circumstances, including the length of Ramirez-Reyes’s prior

sentences for the same offense. See id. at 1184-85; United States v. Burgos-


                                           2                                    18-50047
Ortega, 777 F.3d 1047, 1056-57 (9th Cir. 2015).

      AFFIRMED.




                                       3          18-50047